Douglas, J.,
dissenting. I dissent to the majority’s dismissal of this appeal as having been improvidently allowed.
The instant case presents this court with an excellent opportunity to address a vital question of great public interest and to announce a state-wide rule. The specific question presented is whether the State Employment Relations Board’s dismissal of an unfair labor practice charge is a final order which may be appealed to the court of common pleas under R.C. 4117.13(D). This important question has never been addressed by this court. As a result of today’s decision dismissing the instant appeal, trial courts and courts of appeals must continue to struggle with the issue without any guidance from this court, a situation which will inevitably cause confusion and conflict. Moreover, the parties to this appeal, having expended much time, energy and expense in pursuing *603their cause in this court, are denied the definitive answer which they have every right to believe is forthcoming.
I cannot concur in the majority’s decision to squander this opportunity to formulate an authoritative rule on the important question presented by this case. Accordingly, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.